-

Ea

Case 1:19-cv-03377-LAP Document 107 Filed 01/15/20 Page 1of1

Todd& Weld.

Kristine C.Oren
koren@toddweld.com

Via ECF January 15, 2020

Honorable Loretta A. Preska
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Room 2220
New York, NY 10007

Re:  Giuffre v. Dershowitz, Case No. 19-cev-3377-LAP
Request for Extension

Dear Judge Preska,

Defendant Alan Dershowitz (“Defendant”) hereby requests a one week extension of time
to file a response to Plaintiff's Motion for Leave to File an Amended Complaint (“Motion”).
Pursuant to the Court’s Stipulation and Order of November 26, 2019, the original deadline is set
for January 17, 2020. [Dkt. 95]. Counsel for Plaintiff has assented to this request provided they
receive a corresponding one week extension to file a reply with respect to this Motion. Pursuant
to Local Rule 6.1, Plaintiffs original deadline was January 24, 2020.

This request is made due to the unavailability of counsel, Howard M. Cooper, Christian G.
Kiely, and Imran H. Ansari, who are all currently standing on trial.

This is Defendant’s first request for an extension to the briefing with respect to this Motion.
These extensions will not affect any other scheduled dates in the litigation.

Accordingly, we respectfully request that the Court extend Defendant’s deadline to
respond to Plaintiff's Motion to January 24, 2020 and extend Plaintiffs deadline for a reply
to January 31, 2020.

Thank you.
Respectfully Submitted,

(i

Kristine C. Qren “

 

CC: Plaintiff/Cooper & Kirk P.L.L.C. via ECF
